DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II (claims 9-11 and 20-31) in the reply filed on 06/15/2021 is acknowledged.
Claims 1 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/09/2020, 03/11/2020 and 01/26/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims recites the limitation "C1-C4/ urea oligomer". However, the components as claimed contain more than C4 units. Applicant’s Specification describes C1-C4 aldehyde [Paragraph 0021] but it is not clear how this relates to the oligomers as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 20-24, 28-29 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greidinger et al. (US Patent No. 4,089,899).

In regard to claims 9, 11 and 22-24, Greidinger et al. is directed to a urea condensation composition [Column 2] comprising:
at least one C1-C4/ urea oligomer comprising methylene diurea, dimethylene triurea, trimethylene tetraurea and tetramethylene pentaurea [ (e.g. isobutylidenediurea) [Column 2, line 50 – Column 3, line 8]; and


In regard to claims 10, 21 and 30-31, Greidinger et al. disclose a composition comprising 82-84% cold water soluble nitrogen (e.g. 16-18% cold water insoluble nitrogen) [Column 2, line 43].

In regard to claims 20 and 28-29, Greidinger’s urea condensation composition comprising a nitrogen content that is 41-43% by weight of the urea condensation composition [Column 2, line 41].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 20-21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson et al. (US Patent No. 3,459,528).

In regard to claim 9, Nickerson et al. is directed to a urea condensation composition [Column 2, lines 20-25] comprising:
at least one C1-C4/ urea oligomer (e.g. isobutylidenediurea) [Column 2, line 20]; and
less than 15 wt. % urea (e.g. the composition is washed free of urea) [Column 3, lines 1-3], wherein the urea condensation composition has a nitrogen content comprising 99% water soluble nitrogen content (e.g. 1% hot water insoluble nitrogen) [Column 3, lines 5-10].

Although Nickerson does not explicitly disclose a composition comprising 100% water soluble nitrogen content, the prior art range (99% water soluble nitrogen content) is close enough to the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the claimed product with 100% water soluble nitrogen content and Nickerson’s product with 99% water soluble nitrogen content to have the same or similar properties. The prior art range is so limited that the claimed range can be readily envisaged by one of ordinary skill in the art.

In regard to claims 10 and 21, Nickerson et al. disclose a composition comprising 79% cold water soluble nitrogen (e.g. 21% cold water insoluble nitrogen) [Column 3, lines 5-10].


In regard to claims 20 and 28-29, Nickerson’s urea condensation composition comprises a nitrogen content that is 35% by weight of the urea condensation composition [Column 3, lines 5-10].

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson et al. (US Patent No. 3,459,528) in view of McVey (1979).

	In regard to claims 22-24, Nickerson et al. describes the condensation reaction using isobutylidenediurea added to an excess of formaldehyde and urea [Column 2, lines 65-70]. The prior art does not explicitly teach the four methylene urea oligomers claimed. 

	McVey describes the reaction process of urea and formaldehyde. The two react to produce methylene urea varying in chair length (2 to 5 urea molecules attached with methylene groups) [Page 60, 6th Paragraph]. In Table 2, the methylene urea condensation reaction is illustrated [Page 64].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Nickerson’s reactants would produce the claimed methylene urea oligomers as illustrated in McVey [Page 64]. This excess ratio of urea to formaldehyde used determines the methylene urea products.

In regard to claims 25-27, Nickerson et al. disclose a urea condensation composition comprising the C1-C4/ urea oligomer: isobutylidenediure [Column 2, line 65].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         June 22, 2021